           Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 1 of 17



 1   Erin Rose Ronstadt, SBN 028362
     Clayton Richards, SBN 029054
 2   RONSTADT LAW, PLLC
     PO Box 34145
 3   Phoenix, AZ 85067
     (602) 615-0050
 4   (602) 761-4443 Fax
     erin@ronstadtlaw.com
 5   clayton@ronstadtlaw.com
     Attorneys for Plaintiff
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
      MaryAnn Kent, a married woman;                        No.
10
                                              Plaintiff,
11
      v.                                                                COMPLAINT
12
      Hartford Life and Accident Insurance
13    Company;
14                                        Defendant.
15
                For her claims against Hartford Life and Accident Insurance Company (“Hartford” or
16
     “Defendant”), Plaintiff MaryAnn Kent (“Ms. Kent” or “Plaintiff”) alleges as follows:
17
                              JURISDICTION, PARTIES, AND VENUE
18
           1.    This action arises under the Employee Retirement Income Security Act of 1974, 29
19
     U.S.C. §§ 1001 et seq. (“ERISA”).
20
           2.    Vantage West Credit Union’s Flex 125 Plan (the “Plan”) is an ERISA benefit plan
21
     established and maintained by VWCU.
22
           3.    Vantage West Credit Union (“VWCU” or “Plan Administrator”) established the
23
     Plan for the benefit of its employees.
24
           4.    VWCU is the Plan Sponsor and Plan Administrator for the Plan, a Plan fiduciary,
25
     and employer.
26
           5.    Hartford fully insured and administered benefits under the Plan.
27
           6.    Hartford is a fiduciary of the Plan as defined by ERISA.
28
                                                        Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 2 of 17



                                                  1      7.      Ms. Kent was a participant and beneficiary of the Plan as an employee of VWCU
                                                  2      8.      This is an action by Ms. Kent to recover long-term disability (“LTD”) and life
                                                  3   insurance waiver of premium (“LWOP”) benefits under insurance policies issued by
                                                  4   Hartford to insure the Plan.
                                                  5      9.      Under the Plan, Hartford fully insured employees of VWCU for LTD benefits
                                                  6   pursuant to Policy Number GLT-043526 (“the LTD Policy”).
                                                  7      10. Under the Plan, Hartford fully insured employees of VWCU for LWOP benefits
                                                  8   pursuant to Policy Number GL-043526 (“the LWOP Policy”).
                                                  9      11. At the time Ms. Kent sought LTD and LWOP benefits under the Plan, Hartford
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10   administered claims for these benefits for VWCU under the Plan, acted on behalf of the
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11   Plan, and acted as an agent of VWCU and the Plan to make decisions regarding the
         RONSTADT LAW, PLLC




                                                 12   payment or award of these benefits for the Plan and to administer the Plan.
                (602) 615-0050




                                                 13      12. Ms. Kent is a citizen and resident of Pima County, Arizona.
                                                 14      13. VWCU has its principal place of business in Pima County, Arizona.
                                                 15      14. Hartford has its principal place of business in the State of Connecticut.
                                                 16      15. Hartford is licensed and authorized to do business in Pima County, Arizona, and
                                                 17   resides and is found within Pima County within the meaning of the jurisdiction and venue
                                                 18   provisions of ERISA, 29 U.S.C. § 1132 and 28 U.S.C. § 1391.
                                                 19      16. Venue is proper in this Court under ERISA, 29 U.S.C. § 1132(e)(1) and 28 U.S.C. §
                                                 20   1391(b).
                                                 21      17. This Court has jurisdiction over the claims subject to ERISA under 28 U.S.C.
                                                 22   §§ 1132(a) and 1132(e)(1).
                                                 23                                   GENERAL ALLEGATIONS
                                                 24      18. Ms. Kent began working for VWCU on March 9, 1998.
                                                 25      19. Ms. Kent worked as a Bank Teller for VWCU.
                                                 26      20. Ms. Kent’s last date of work with VWCU was on April 18, 2002.
                                                 27      21. Ms. Kent ceased working secondary to her Disability as defined in the LTD and
                                                 28   LWOP Policies and the Plan.
                                                                                                      -2-
                                                         Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 3 of 17



                                                  1      22. Ms. Kent suffers from several debilitating medical conditions including a history of
                                                  2   viral cardiomyopathy with congestive heart failure, pulmonary hypertension, anoxic brain
                                                  3   injury, cryptogenic autoimmune hepatitis, cirrhosis of the liver, lumbar spine degenerative
                                                  4   disc disease with radiculopathy at the L3-4 and L4-5 levels, severe right shoulder
                                                  5   osteoarthritis, fibromyalgia, Sicca Syndrome, anemia, fatigue, chronic gastrointestinal issues,
                                                  6   tremors, syncope, restrictive lung disease, obstructive sleep apnea, asthma, and allergic
                                                  7   rhinitis, among other impairments.
                                                  8      23. Collectively, Ms. Kent’s conditions are Disabling and prevent her from performing
                                                  9   Any Occupation for which she is qualified by education, training, or experience under the
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10   LTD and LWOP Policies and the Plan.
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11      24. Ms. Kent became Disabled while insured under the Plan.
         RONSTADT LAW, PLLC




                                                 12      25. To be eligible for LTD benefits, Ms. Kent must meet the definition of Total
                (602) 615-0050




                                                 13   Disability as it is defined in the LTD Policy and Plan. Under the LTD Policy, Ms. Kent is
                                                 14   considered Totally Disabled if, during the Elimination Period and the next twenty-four (24)
                                                 15   months, she is prevented by accidental bodily injury, sickness, Mental Illness, substance
                                                 16   Abuse, or pregnancy, from performing the Essential Duties of her occupation, and as a
                                                 17   result she is earning less than 20% of her Pre-Disability Earnings. After that, she “must be
                                                 18   so prevented from performing the Essential Duties of Any Occupation for which [she is]
                                                 19   qualified by education, training, or experience.”
                                                 20      26. Any Occupation is defined as “an occupation for which [Ms. Kent is] qualified by
                                                 21   education, training or experience” and “that has an earnings potential greater than an
                                                 22   amount equal to the product of [Ms. Kent’s] Indexed Pre-disability Earnings and the
                                                 23   Benefit Percentage.”
                                                 24      27. Essential Duties are defined as “substantial, not incidental”; “fundamental or
                                                 25   inherent to the occupation”; and “cannot be reasonably omitted or changed.” To be at work
                                                 26   for the number of hours in Ms. Kent’s regularly scheduled workweek is also an Essential
                                                 27   Duty.
                                                 28

                                                                                                     -3-
                                                         Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 4 of 17



                                                  1      28. Under the LWOP Policy, Ms. Kent must meet the definition of Disability to
                                                  2   qualify for a waiver of her life insurance premiums for her life insurance policy worth
                                                  3   $47,000.
                                                  4      29. Under the LWOP Policy, as defined by Hartford, Disability is “hav[ing] a
                                                  5   condition that prevents [Ms. Kent] from doing any work for which [she is] or could become
                                                  6   qualified by education, training or experience and it is expected that this condition will last
                                                  7   for at least nine consecutive months from [Mr. Kent’s] last day of work as an Active Full-
                                                  8   Time or Part-Time Employee.”
                                                  9                                           Claims History
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10      30. Under the LTD Policy, Hartford found Ms. Kent Disabled from her Own
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11   Occupation from July 17, 2002 through July 17, 2004. Thereafter, Hartford found Ms. Kent
         RONSTADT LAW, PLLC




                                                 12   Disabled from Any Occupation from July 18, 2004 through January 30, 2019.
                (602) 615-0050




                                                 13      31. Under the LWOP Policy, Hartford found Ms. Kent Disabled from January 19,
                                                 14   2003 through February 4, 2019.
                                                 15      32. In reaching its various determinations of Disability under the LTD and LWOP
                                                 16   Policies, Hartford conducted several medical and vocational reviews supporting Ms. Kent’s
                                                 17   ongoing Disability.
                                                 18      33. Due to Hartford’s deficient disclosures of relevant documents, Ms. Kent does not
                                                 19   have several of the medical and vocational file reviews conducted by Hartford. It stands to
                                                 20   reason, however, that these missing reports support Ms. Kent’s Disability under the Plan, as
                                                 21   Hartford repeatedly approved Ms. Kent’s LTD and LWOP claims for almost 17 years.
                                                 22      34. On September 14, 2004, Nurse Case Manager (“NCM”) Karen Whitmore
                                                 23   concluded, “Anoxic brain syndrome in this case is irreversible. This is organic due to [Ms.
                                                 24   Kent’s] loss of consciousness (blacking out). It would not be expected that [Ms. Kent]
                                                 25   would have any type of critical thinking skills to be able to perform any type of work
                                                 26   functions. Fatigue would be a big issue that would not allow [Ms. Kent] to be able to
                                                 27   reliably function in a full time status position. Medical records support the above. MCCM
                                                 28   [sic] would suggest that [claims examiner] [follow up] with [Ms. Kent] every 6 months to
                                                                                                      -4-
                                                        Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 5 of 17



                                                  1   yearly. [Ms. Kent’s] condition is not expected to change. There would be no benefit for
                                                  2   [behavioral health claims manager] to review file, as [Ms. Kent’s] psychological issues are
                                                  3   caused by her organic brain disorder which is physical in nature.”
                                                  4      35. On September 20, 2004, Hartford Claims Examiner, Jill Underhill, approved Ms.
                                                  5   Kent’s LTD claim through the “test change” into the Any Occupation phase of Disability.
                                                  6      36. On August 25, 2005, Hartford Claims Examiner, Ryan Shiek, concluded, “[Ms.
                                                  7   Kent is] likely to remain [Totally Disabled] due to nature of conditions, [return to work]
                                                  8   unlikely given conditions.”
                                                  9      37. On September 28, 2006, Hartford Claims Examiner, Eric Hanna, concluded, “[Ms.
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10   Kent] remains [Totally Disabled] due to [restrictions and limitations] related to tremors and
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11   other [diagnoses].”
         RONSTADT LAW, PLLC




                                                 12      38. On October 17, 2007, Hartford Claims Examiner, Molly Grossman, concluded,
                (602) 615-0050




                                                 13   “[Ms. Kent] has a limited education and transferable skills, as well as not showing any
                                                 14   improvement. [She] remains unable to [return to work] at any occ[upation].”
                                                 15      39. In an August 4, 2008 internal note, Hartford NCM, Carol Pearson, noted she
                                                 16   “[r]eceived addendum from Dr. Foote saying that the tremor impacts both [Ms. Kent’s]
                                                 17   upper extremities and limits fine motor coordination. Examples of how this potentially
                                                 18   impacts [Ms. Kent’s] ability to perform her prior occupation are listed. . . .While addendum
                                                 19   describes deficits applicable to prior occupation, the examples given support loss of fine
                                                 20   motor control to a degree that would impair accuracy of fine motor activity in any
                                                 21   occupation.”
                                                 22      40. On October 21, 2008, Hartford Claims Manager, Dawn Picard, concluded, “[The]
                                                 23   [w]eight of the medical documentation on file at this time continues to support that [Ms.
                                                 24   Kent] remains limited due to tremor of both upper extremities that impairs ability for
                                                 25   fingering, handling and feeling and from frequent use of upper extremities.”
                                                 26      41. As part of its file review, Hartford conducted video surveillance and an in-person
                                                 27   interview, which it completed on September 3, 2010. Hartford determined that it was
                                                 28

                                                                                                     -5-
                                                         Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 6 of 17



                                                  1   “unable to identify any evidence warranting further investigation” and continued Ms. Kent’s
                                                  2   LTD and LWOP benefits.
                                                  3      42. On June 20, 2012, Hartford Claims Examiner, Brenda Brinson, concluded, “[Ms.
                                                  4   Kent] continues [with] cognitive impairment and limited [restrictions and limitations]
                                                  5   supporting continued [Total Disability].”
                                                  6      43. On November 13, 2013, Hartford Claims Examiner, Deborah Griffin, noted,
                                                  7   “[Ms. Kent] with multiple medical diagnoses and cognitive impairment which would
                                                  8   prevent any gainful work and continue to meet definition of disability.”
                                                  9      44. On April 1, 2015, Hartford Claims Examiner, Christiannejo Anolin, concluded,
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10   “[B]ased on medical records it is unreasonable to expect [Ms. Kent] to return to [full-time]
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11   gainful employment.”
         RONSTADT LAW, PLLC




                                                 12      45. On July 29, 2016, Claims Examiner, Yazmin Yupangco, concluded, “[Ms. Kent]
                (602) 615-0050




                                                 13   continues to satisfy the definition of disability.”
                                                 14      46. On September 11, 2017, Ms. Yupangco concluded that “[b]ased on updated forms
                                                 15   received[,] [Ms. Kent] appears to continue to meet Policy definition of Disability at this
                                                 16   time.”
                                                 17                             Termination of LTD and LWOP Benefits
                                                 18      47. Despite having ample evidence in support of Ms. Kent’s ongoing, permanent
                                                 19   Disability, on or around January 9, 2018 Claims Management Examiners Frank Martinko
                                                 20   and Marvin Buada transferred Ms. Kent’s claim from “CAR 3 to CAR 1.”
                                                 21      48. The changing of “CAR” levels, or “continuing ability review” levels, initiated a
                                                 22   systematic creation of adverse evidence in an otherwise valid Disability claim for the
                                                 23   purpose of supporting termination of Ms. Kent’s LTD and LWOP benefits.
                                                 24      49. On information and belief, Hartford’s transfer of Ms. Kent’s claim from CAR 3 to
                                                 25   CAR 1 represented the beginning of a proactive effort to generate unfavorable evidence
                                                 26   which Hartford could use to justify a termination of benefits.
                                                 27      50. In a letter dated February 1, 2019, Hartford terminated Ms. Kent’s LTD claim (the
                                                 28   “the LTD Denial”).
                                                                                                       -6-
                                                         Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 7 of 17



                                                  1      51. In a letter dated February 4, 2019 Hartford terminated Ms. Kent’s LWOP benefits
                                                  2   (“the LWOP Denial”) (collectively “the Denials”).
                                                  3      52. In the Denials, Hartford purportedly relied upon a paper file review conducted by
                                                  4   Dr. Darryl Lesoski dated November 9, 2018; an Employability Analysis completed by a
                                                  5   Hartford Vocational Rehabilitation Case Manager on November 15, 2018; and a
                                                  6   neuropsychological evaluation performed by Dr. John Tsanadis on December 29, 2018.
                                                  7      53. In the Denials, Hartford failed to properly consider all of the medical evidence, the
                                                  8   opinions of Ms. Kent’s treating providers, the prior opinions of Hartford’s own reviewers
                                                  9   and consultants, and Ms. Kent’s credible reported symptomology, which is substantiated in
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10   the objective record.
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11      54. Despite several requests over the course of months, Hartford failed to provide Ms.
         RONSTADT LAW, PLLC




                                                 12   Kent’s representative with critical documentation, including the reports of Drs. Lesoski and
                (602) 615-0050




                                                 13   Tsanadis, until May 2020.
                                                 14      55. Hartford’s egregious delay in disclosing these documents—including reports upon
                                                 15   which the Denials are based—violated ERISA, and all but eliminated the possibility for Ms.
                                                 16   Kent to meaningfully appeal Hartford’s termination of benefits.
                                                 17      56. In the Denials, Hartford failed to adequately explain why it credited its paper file
                                                 18   reviews over Ms. Kent’s treating providers, who have repeatedly endorsed and supported
                                                 19   her claims for benefits.
                                                 20      57. Ms. Kent’s treating providers are uniquely situated to evaluate her restrictions and
                                                 21   limitations based on their expertise, longstanding treatment, and many examinations of her,
                                                 22   but Hartford chose to rely upon the opinions of a physician who administered a one-off
                                                 23   examination and a physician who merely reviewed medical records.
                                                 24      58. Hartford had no reasonable basis to ignore Ms. Kent’s treating provider
                                                 25   assessments.
                                                 26      59. Hartford conducted an inadequate and biased review of Ms. Kent’s LTD and
                                                 27   LWOP claims.
                                                 28

                                                                                                    -7-
                                                        Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 8 of 17



                                                  1      60. In the Denials, Hartford failed to adequately explain the difference in policies or
                                                  2   procedures reconciling the Social Security Administration’s (“SSA”) finding of disability
                                                  3   with Hartford’s finding of non-disability.
                                                  4      61. Hartford’s Denials did not give a full and proper acknowledgment of the SSA
                                                  5   determination; only the LTD Denial included a boilerplate acknowledgement.
                                                  6      62. While Hartford noted differences between the two programs’ definitions of
                                                  7   disability, those differences should not have led to different outcomes in Ms. Kent’s case.
                                                  8      63. Hartford failed to show what changed in Ms. Kent’s medical condition to justify a
                                                  9   termination of her LTD and LWOP benefits.
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10                    Hartford’s Failure to Provide All Relevant Information
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11      64. On February 20, 2019, prior to obtaining legal representation, Ms. Kent requested
         RONSTADT LAW, PLLC




                                                 12   all relevant information from Hartford.
                (602) 615-0050




                                                 13      65. On or around March 12, 2019, Hartford disclosed a deficient file that was missing
                                                 14   relevant documents and had numerous unreadable pages.
                                                 15      66. Hartford’s March 12, 2019 relevant document disclosure contained numerous
                                                 16   documents with formatting errors consisting of seemingly random letters, numbers, and
                                                 17   characters, making it impossible to ascertain the documents’ true contents.
                                                 18      67. The formatting errors corrupted many documents in the file, including claim
                                                 19   correspondence, medical records, and internal notes.
                                                 20      68. While some documents were readable, the aforementioned formatting errors
                                                 21   permeated the file, making many documents partially or completely unreadable, and
                                                 22   necessitating another complete disclosure of documents in order for Ms. Kent to have the
                                                 23   opportunity to present a meaningful appeal.
                                                 24      69. On June 10, 2019, through counsel, Ms. Kent sent her second request to Hartford
                                                 25   for all relevant documents under ERISA.
                                                 26      70. On July 2, 2019, Ms. Kent received an incomplete, 68-page disclosure sent under
                                                 27   cover letter dated June 28, 2019 regarding her LWOP claim.
                                                 28

                                                                                                     -8-
                                                         Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 9 of 17



                                                  1      71. On July 15, 2019, Ms. Kent received another incomplete, 79-page disclosure sent
                                                  2   under cover letter dated July 11, 2019 regarding her LTD claim. Of significance, Hartford
                                                  3   sent this latter disclosure via CD, but failed to send the password to access the contents.
                                                  4   Ms. Kent requested the password on August 1, 2019 and Hartford provided the password
                                                  5   on August 6, 2019.
                                                  6      72. In the interim, Ms. Kent received a 1,255-page disclosure from Hartford on July
                                                  7   24, 2019, which remained grossly deficient. Most notably, the following information was not
                                                  8   disclosed:
                                                  9       The LWOP Policy that the Hartford relied upon to set forth claim procedures or
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10          govern the administrative process;
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11       The medical file review report by Dr. Darryl Lesoski (Occupational Medicine);
         RONSTADT LAW, PLLC




                                                 12       The Neuropsychological Independent Medical Examination by Dr. John Tsanadis;
                (602) 615-0050




                                                 13       The names and qualifications of the medical and vocational experts whose advice
                                                 14          was obtained on behalf of the Plan without regard to whether their opinion was
                                                 15          relied upon in making the benefit determination(s);
                                                 16       All service contracts for third-party vendors or entities that consulted on Ms. Kent’s
                                                 17          claim or that Hartford communicated with regarding Ms. Kent’s claim;
                                                 18       Reply to Hartford’s letter from Dr. Tuli on August 28, 2018;
                                                 19       Reply to Hartford’s letter from Dr. Friedman on August 30, 2018;
                                                 20       Reply to Hartford’s letter from Dr. Krasinski on October 11, 2018;
                                                 21       Medical records from Sun Life Family Health Center covering February 28, 2018
                                                 22          through June 21, 2018;
                                                 23       Medical records from Dr. Tuli covering August 24, 2012 through August 17, 2017;
                                                 24       Recent Medical records from Dr. Puri;
                                                 25       Medical records from Dr. Krasinski covering July 6, 2018 through August 23, 2018;
                                                 26       Medical records from Dr. Friedman dated July 26, 2018;
                                                 27       A statement regarding the date by which Ms. Kent must bring a civil action for her
                                                 28          benefits (See 29 C.F.R. § 2560.503-1(g)(1)(iv) and (j)(4)(ii));
                                                                                                       -9-
                                                        Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 10 of 17



                                                  1       A description of any additional material or information necessary for Ms. Kent to
                                                  2          perfect the claim and an explanation of why such material or information is
                                                  3          necessary (See 29 C.F.R. § 2560.503-1(g)(1)(iii)); and
                                                  4       The raw video footage of the September 5, 2008, October 10, 2008, and October 11,
                                                  5          2018 surveillance attempts.
                                                  6      73. On September 24, 2019, Ms. Kent sent a third request for all relevant documents
                                                  7   to Hartford.
                                                  8      74. Finally, on September 30, 2019, without a substantive response from Hartford, Ms.
                                                  9   Kent timely filed her LTD and LWOP appeals (the “Appeals”) with a request to
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10   supplement the appeals with additional evidence when/if Hartford made a proper
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11   disclosure of all relevant documents. With this letter, Ms. Kent also sent a fourth request for
         RONSTADT LAW, PLLC




                                                 12   all relevant documents.
                (602) 615-0050




                                                 13      75. On October 10, 2019, Hartford acknowledged Ms. Kent’s Appeals and granted an
                                                 14   extension until December 30, 2019 to supplement the Appeals.
                                                 15      76. On October 14, 2019, Hartford disclosed the LWOP Policy for the first time to
                                                 16   Ms. Kent.
                                                 17      77. On October 15, 2019, Hartford disclosed a fifth, deficient file, which again was
                                                 18   missing the majority of the evidence relied upon in the February 1, 2019 LTD and February
                                                 19   4, 2019 LWOP Denials.
                                                 20      78. On November 15, 2019, Ms. Kent sent a fifth and final request for all relevant
                                                 21   documents related to Ms. Kent’s LTD and LWOP claims. In this letter, Ms. Kent asserted
                                                 22   that Hartford “disclose the requested information as soon as possible, but no later than
                                                 23   Friday, November 29, 2019, or [Ms. Kent] may file a lawsuit in accordance to 29 C.F.R. §
                                                 24   2560(l)(2).”
                                                 25      79. Under ERISA, Hartford is required to provide Ms. Kent with a copy of all relevant
                                                 26   documents free of charge within 30 days from the date of receipt of the request. See 29
                                                 27   C.F.R. § 2560.503-1(i)(5).
                                                 28      80. Hartford clearly failed to do this.
                                                                                                     -10-
                                                        Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 11 of 17



                                                  1      81. Finally, under cover letter dated May 21, 2020, Hartford disclosed many of the
                                                  2   missing documents to Ms. Kent’s representative, stating, “We are in receipt of your request
                                                  3   dated, November 19th, 2019 requesting a copy of your claim file. Enclosed is a copy of the
                                                  4   claim file or information you requested.”
                                                  5      82. Hartford’s response came nearly eight months after Ms. Kent timely appealed her
                                                  6   LTD and LWOP claims.
                                                  7      83. To date, Hartford has not made a determination of Ms. Kent’s LTD and LWOP
                                                  8   Appeals.
                                                  9      84. Because Hartford and the Plan have failed to establish and follow reasonable
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10   claims procedures, as described in detail above, and these failures have caused prejudice and
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11   harm to Ms. Kent, she has exhausted her administrative remedies and is entitled to file a
         RONSTADT LAW, PLLC




                                                 12   lawsuit under section 502(a) of ERISA. See 29 C.F.R. § 2560.503-1(l)(1), (l)(2)(i).
                (602) 615-0050




                                                 13      85. Hartford’s regulatory violations here were not de minimis violations, but clearly
                                                 14   caused prejudice and harm to Ms. Kent.
                                                 15      86. Hartford acknowledged Ms. Kent’s Appeals, granted an extension to supplement
                                                 16   the Appeals with additional evidence, but then failed to disclose most of the essential
                                                 17   documents outlined above until five months after the deadline to supplement those
                                                 18   Appeals. This is not consistent with the requirements of a full and fair review as prescribed
                                                 19   by federal regulations. 29 C.F.R. § 2560.503-1(h)(4).
                                                 20      87. Hartford cannot in any conceivable scenario justify—either by citing good cause or
                                                 21   matters beyond its control—its failure to make any decision on Ms. Kent’s Appeals or
                                                 22   timely provide relevant documents in response to her representative’s requests.
                                                 23      88. Nor can Hartford illustrate that these violations took place “in the context of an
                                                 24   ongoing, good faith exchange of information between the plan and the claimant.” 29 C.F.R.
                                                 25   § 2560.503-1(l)(2)(ii).
                                                 26      89. Hartford did not correspond with Ms. Kent whatsoever from October 14, 2019 to
                                                 27   May 21, 2020.
                                                 28

                                                                                                     -11-
                                                        Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 12 of 17



                                                  1      90. Hartford’s disclosure of many critical materials in response to the Firm’s requests
                                                  2   did not occur until nearly five months after the deadline established by Hartford to
                                                  3   supplement the Appeals.
                                                  4      91. Hartford’s failure to timely provide relevant documents does not constitute a
                                                  5   “good faith exchange of information.”
                                                  6      92. Consistent with the Department of Labor’s claims procedure regulation, the Plan
                                                  7   itself permits the filing of a lawsuit to recover Plan benefits “if the Plan fails to strictly
                                                  8   adhere to the internal claims and appeals requirements” prescribed by federal regulation. See
                                                  9   29 C.F.R. § 2560.503-1.
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10      93. As a result of Hartford’s flagrant procedural violations and failure to exercise
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11   whatever discretion it claims to have to determine eligibility for benefits and construe and
         RONSTADT LAW, PLLC




                                                 12   interpret policy terms, Ms. Kent is entitled to de novo review of her claim.
                (602) 615-0050




                                                 13      94. Ms. Kent timely filed this lawsuit.
                                                 14                                           COUNT I
                                                                              (Recovery of LTD and LWOP Plan Benefits)
                                                 15                                      (Defendant Hartford)
                                                 16      95. All other paragraphs are incorporated by reference.
                                                 17      96. The Plan is an Employee Welfare Benefit Plan as defined in ERISA, 29 U.S.C. §
                                                 18   1002.
                                                 19      97. The Plan includes LTD and LWOP coverage and a promise to provide these
                                                 20   benefits pursuant to the Policies until Ms. Kent is no longer Disabled under the terms of
                                                 21   the Plan.
                                                 22      98. Ms. Kent continues to be Disabled under the terms of the Plan.
                                                 23      99. Ms. Kent has claimed the benefits under the Plan to which she is entitled.
                                                 24      100. Ms. Kent reasonably expected that her medical conditions met the requirements of
                                                 25   Disability as defined by the LTD and LWOP Policies, and that she would receive benefits
                                                 26   under the Plan until the Maximum Benefit Period or until she was no longer Disabled.
                                                 27      101. Despite the coverage of Ms. Kent’s Disability, Hartford improperly terminated her
                                                 28   LTD and LWOP benefits in breach of the Plan and ERISA.
                                                                                                       -12-
                                                        Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 13 of 17



                                                  1      102. Hartford’s collective conduct was arbitrary, capricious, an abuse of discretion, not
                                                  2   supported by substantial evidence, and clearly erroneous.
                                                  3      103. Even if VWCU properly delegated discretionary authority to Hartford, in light of
                                                  4   Hartford’s wholesale and flagrant procedural violations of ERISA, Ms. Kent’s claim should
                                                  5   be entitled to de novo review. See Halo v. Yale Health Plan, 819 F.3d 42, 60-61 (2d Cir. 2016)
                                                  6   (“when denying a claim for benefits, a plan’s failure to comply with the Department of
                                                  7   Labor’s claims-procedure regulation, 29 C.F.R. § 2560.503-1, will result in that claim being
                                                  8   reviewed de novo in federal court, unless the plan has otherwise established procedures in full
                                                  9   conformity with the regulation and can show that its failure to comply with the claims-
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10   procedure regulation in the processing of a particular claim was inadvertent and harmless.”)
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11      104. On information and belief, Hartford’s several egregious regulatory violations
         RONSTADT LAW, PLLC




                                                 12   constitutes a pattern and practice.
                (602) 615-0050




                                                 13      105. Instead of evaluating a participant’s eligibility based on the applicable LTD and
                                                 14   LWOP Policy language and medical evidence, Ms. Kent is informed and believes that
                                                 15   Hartford makes claims decisions based on the claims resources and financial risk it faces on
                                                 16   certain claims.
                                                 17      106. Hartford wrongfully denied Ms. Kent’s LTD and LWOP benefits without
                                                 18   providing a coherent explanation for its adverse benefit determinations, and in a way that
                                                 19   conflicts with the plain language of the Policy, violating 29 U.S.C. §§ 1109, 1132.
                                                 20      107. Hartford did not properly consider all of the available evidence when terminating
                                                 21   Ms. Kent’s benefits.
                                                 22      108. Hartford misstated medical evidence for its own financial benefit, e.g., it excessively
                                                 23   relied on biased medical reviewers, consultants, and examiners.
                                                 24      109. Hartford improperly disregarded the SSA’s findings in its own finding of Disability.
                                                 25      110. Hartford relied on findings that constitute “clearly erroneous findings of fact” to
                                                 26   deny Ms. Kent’s LTD and LWOP benefits.
                                                 27
                                                 28

                                                                                                      -13-
                                                        Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 14 of 17



                                                  1      111. On information and belief, Hartford tainted its medical file reviewers by giving the
                                                  2   reviewers inaccurate information regarding Ms. Kent, while also failing to provide its
                                                  3   reviewers with all of the relevant evidence.
                                                  4      112. On information and belief, Hartford provided its reviewers and vendors with
                                                  5   internal notes and financial information about the claims, compromising their ability to
                                                  6   make “independent” medical determinations and creating further bias in reviews.
                                                  7      113. Hartford routinely emphasizes information that favors a denial of benefits while
                                                  8   deemphasizing other information that suggests a contrary conclusion.
                                                  9      114. Hartford unreasonably withheld relevant documents during the claim and poorly
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10   managed the file, which is evidenced, in part, by its repeated failure to provide all relevant
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11   documents.
         RONSTADT LAW, PLLC




                                                 12      115. Hartford’s failure to timely produce all relevant documents deprived Ms. Kent of a
                (602) 615-0050




                                                 13   full and fair review.
                                                 14      116. Hartford’s failure to comply with ERISA’s disclosure requirements and poor
                                                 15   management of the file demonstrate its abuse of discretion and improper claims handling.
                                                 16      117. Hartford failed to appropriately consider the opinions of Ms. Kent’s treating and
                                                 17   examining physicians.
                                                 18      118. On information and belief, Hartford used in-house reviewers in evaluating Ms.
                                                 19   Kent’s claim, because it knew that the in-house reviewers’ recommendations would be
                                                 20   unfavorable for the continuation of Ms. Kent’s benefits.
                                                 21      119. On information and belief, the peer reviewers arbitrarily reached their opinions
                                                 22   based on insufficient evidence or investigation.
                                                 23      120. Hartford failed to explain why it credited the physician reviewers over Ms. Kent’s
                                                 24   treating physicians.
                                                 25      121. Hartford failed to fully explain why it disregarded or failed to duly consider the
                                                 26   findings of the SSA.
                                                 27      122. Hartford engaged in other procedural irregularities, which it did to serve its own
                                                 28   financial best interests.
                                                                                                     -14-
                                                        Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 15 of 17



                                                  1      123. On information and belief, Hartford engaged in claim discussions to decide the
                                                  2   directions of appeals without having reviewed all of the medical evidence, demonstrating its
                                                  3   predetermined path of terminating benefits.
                                                  4      124. Hartford intentionally gathered evidence to stack the deck in its favor and against
                                                  5   Ms. Kent.
                                                  6      125. Hartford failed to conduct a full and fair review, in part, because it cherry-picked
                                                  7   and ignored information from the medical evidence and Ms. Kent’s treating providers to
                                                  8   support a decision to deny her LTD benefits.
                                                  9      126. Hartford acted with malice and in bad faith against Ms. Kent by intentionally
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10   disregarding favorable evidence to substantiate Ms. Kent’s disability to deny her LTD
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11   benefits.
         RONSTADT LAW, PLLC




                                                 12      127. Hartford’s conduct was motivated by financial considerations and caused by its
                (602) 615-0050




                                                 13   structural conflict of interest as both decision maker and payor of Ms. Kent’s LTD benefits.
                                                 14      128. Hartford has failed to produce any evidence that it protected Ms. Kent from its
                                                 15   conflict, and instead, intentionally withheld information that would have otherwise revealed
                                                 16   the depth of its self-interested conduct.
                                                 17      129. Ms. Kent alleges, on information and belief, that Hartford has a parsimonious
                                                 18   claims handling history.
                                                 19      130. Hartford failed to conduct a “meaningful dialogue” regarding Ms. Kent.
                                                 20      131. Under the de novo standard of review, to be entitled to benefits, Ms. Kent need only
                                                 21   prove by a preponderance of the evidence that she is disabled.
                                                 22      132. Even under the abuse of discretion standard of review, Hartford abused its
                                                 23   discretion, because its decision terminating Ms. Kent’s LTD benefits was arbitrary and
                                                 24   capricious and was caused or influenced by Hartford’s, its reviewing physicians’, and its
                                                 25   vendors’ financial conflicts of interest. These conflicts of interest precluded the full and fair
                                                 26   review required by ERISA, 29 U.S.C. 1133(2) and 29 C.F.R. § 2560.503-1(g)(1) and (h)(2).
                                                 27      133. In an abuse of discretion case, Ms. Kent is entitled to discovery regarding the
                                                 28   effects of the procedural irregularities and structural conflict of interest that infiltrated the
                                                                                                       -15-
                                                        Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 16 of 17



                                                  1   claims handling process, and also regarding the effects of Hartford’s, its reviewing
                                                  2   physicians’, its employees’, and its vendors’ financial conflicts of interest, biases, and
                                                  3   motivations on the decision terminating Ms. Kent’s LTD claim.
                                                  4      134. Under the de novo standard of review, Ms. Kent is entitled to discovery regarding,
                                                  5   among other things, the credibility of the Hartford’s medical reviews and the Hartford’s lack
                                                  6   of partiality due to its financial conflicts of interest. Opeta v. Nw. Airlines Pension Plan for
                                                  7   Contract Employees, 484 F.3d 1211, 1217 (9th Cir. 2007) (under the de novo standard of
                                                  8   review, new evidence may be admitted regarding, among other things: “the credibility of
                                                  9   medical experts… [and] instances where the payor and the administrator are the same entity
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10   and the court is concerned about impartiality” (quoting Quesinberry v. Life Ins. Co. of N. Am.,
     P.O. Box 34145, Phoenix, AZ 85067




                                                 11   987 F.2d 1017, 1026-27 (4th Cir. 1993)).
         RONSTADT LAW, PLLC




                                                 12      135. Pursuant to the coverage provided in the Plan, to ERISA 29 U.S.C. § 1132(a)(1)(B),
                (602) 615-0050




                                                 13   and to applicable federal law, Ms. Kent is entitled to recover all benefits due under the
                                                 14   terms of the Plan, and to enforce her rights under the Plan.
                                                 15      136. Ms. Kent is entitled to reinstatement of any other employee benefits that were
                                                 16   terminated, discontinued, or suspended as a result of the termination of her disability
                                                 17   benefits. She is entitled to a restoration of the status quo ante before her LTD benefits were
                                                 18   wrongfully terminated.
                                                 19      137. Pursuant to 29 U.S.C. § 1132(g), Ms. Kent is entitled to recover her attorneys’ fees
                                                 20   and costs incurred herein.
                                                 21      138. Ms. Kent is entitled to prejudgment interest on the benefits to which she is entitled
                                                 22   and on her damages at the highest legal rate until paid.
                                                 23      WHEREFORE, Ms. Kent prays for entry of judgment against Defendant as set forth
                                                 24   in this Complaint, which includes:
                                                 25          A. For all past-due LTD benefits;
                                                 26          B. Reinstatement of LWOP benefits;
                                                 27          C. Clarifying and determining Ms. Kent’s rights to future benefits under the terms
                                                 28              of the Plan;
                                                                                                        -16-
                                                      Case 4:20-cv-00513-JCH Document 1 Filed 11/23/20 Page 17 of 17



                                                  1       D. For any other benefits Ms. Kent may be entitled to receive under the Plan due to
                                                  2          her Disability;
                                                  3       E. For an award of Ms. Kent’s attorneys’ fees and costs incurred herein under 29
                                                  4          U.S.C. § 1132(g) and A.R.S. §§ 12-341.01 and 351;
                                                  5       F. For an award of prejudgment interest on benefits and damages at the highest
                                                  6          legal rate until paid in full; and
                                                  7       G. For such further relief as the Court deems just and reasonable.
                                                  8       Dated this 23rd day of November 2020.
                                                  9                                      RONSTADT LAW, PLLC
6122 N. 7th Street, Ste. B, Phoenix, AZ 850124




                                                 10
     P.O. Box 34145, Phoenix, AZ 85067




                                                                                         By: s/ Erin Rose Ronstadt
                                                 11                                          Erin Rose Ronstadt
         RONSTADT LAW, PLLC




                                                                                             Clayton W. Richards
                                                 12                                          Attorneys for Plaintiff
                (602) 615-0050




                                                 13
                                                 14
                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28

                                                                                                   -17-
